t c memo united_states tax_court edward f sadjadi and cynthia m sadjadi petitioners v commissioner of internal revenue respondent docket no 6351-18l filed date edward f sadjadi and cynthia m sadjadi pro sese donald priver jeffrey d heiderscheit and brock e whalen for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action under sec_6330 the notice sustained a proposed levy for the balances of federal_income_tax owed by petitioners for and the issue for decision is whether it was an abuse_of_discretion to uphold a levy to collect balances due from petitioners for and after they defaulted on an offer-in-compromise agreement for those years by failing to pay tax due for all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact most of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in texas when they filed their petition petitioners timely filed their tax_return for each of the tax years and on their return for tax_year they reported tax owed of dollar_figure on their return for tax_year they reported tax owed of dollar_figure they did not enclose payments with their tax returns for tax years and respondent examined petitioners’ tax returns for tax years and during the examination for tax_year petitioners agreed to an additional_assessment of tax of dollar_figure and an accuracy-related_penalty of dollar_figure those amounts were assessed on date during the examination for tax_year petitioners agreed to an additional_assessment of tax of dollar_figure and an accuracy-related_penalty of dollar_figure those amounts were assessed on date petitioners and respondent entered into an installment agreement on date for tax_year on date petitioners made a dollar_figure payment toward their installment_agreement for tax_year petitioners and respondent entered into an offer-in-compromise on date for tax years and the offer-in-compromise petitioners signed could not be found for trial but the standard form for such offers was used the standard form for an offer-in-compromise form_656 offer_in_compromise in effect on date contained among other things offer terms in section the left-hand column in bold print contains this statement i must comply with my future tax obligations and understand i remain liable for the full amount of my tax debt until all terms and conditions of this offer have been met opposite that text appear paragraphs as follows i will file tax returns and pay required taxes for the five year period beginning with the date of acceptance of this offer if this is an offer being submitted for joint tax debt and one of us does not comply with future obligations only the non-compliant taxpayer will be in default of this agreement the irs will not remove the original amount of my tax debt from its records until i have met all the terms and conditions of this offer penalty and interest will continue to accrue until all payment terms of the offer have been met if i file for bankruptcy before the terms are fully met any claim the irs files in the bankruptcy proceedings will be a tax claim once the irs accepts my offer in writing i have no right to contest in court or otherwise the amount of the tax debt also in the left-hand column in bold print is this statement i understand what will happen if i fail to meet the terms of my offer eg default opposite that text appears the following paragraph if i fail to meet any of the terms of this offer the irs may levy or sue me to collect any amount ranging from the unpaid balance of the offer to the original amount of the tax debt without further notice of any kind the irs will continue to add interest as sec_6601 of the internal_revenue_code requires on the amount the irs determines is due after default the irs will add interest from the date i default until i completely satisfy the amount owed between date and date petitioners made payments toward their offer-in-compromise for tax_year totaling dollar_figure petitioners filed their tax_return on date but did not pay the tax for reported as due on date respondent issued to petitioners a notice_of_intent_to_levy and notice of your right to a hearing for tax years and petitioners timely filed a request for a collection_due_process_hearing settlement officer pugh so pugh held the collection_due_process_hearing with petitioners by telephone on date petitioners proposed an installment_agreement of dollar_figure per month so pugh determined from petitioners’ form 433-a collection information for wage earners and self- employed individuals that they had disposable monthly income of dollar_figure opinion sec_6330 provides for notice and opportunity for a hearing before the internal_revenue_service may levy upon the property of any person petitioners requested and were granted a hearing sec_6330 specifies the matters to be considered at the hearing including for purposes of this case verification that the requirements of any applicable law or administrative procedure have been met challenges to the appropriateness of collection actions and offers of collection alternatives under sec_6330 the determination to proceed with a collection action shall take into consideration whether any proposed collection action balances the need for the efficient collection of tax with the legitimate concern of the person that any collection action be no more intrusive than necessary the parties have now agreed on the amounts owed for and the underlying liabilities were reported assessed or abated by agreement between the parties so they are no longer in issue thus we analyze this case by applying an abuse_of_discretion standard see 114_tc_604 petitioners contend that the appeals settlement officer failed to recognize that their liabilities for and were paid pursuant to the offer-in-compromise for those years petitioners’ contention as stated by petitioner edward sadjadi during trial is that form_656 does not explicitly and clearly identify the taxpayers’ obligations with reference to what happens after the amount of oic that was agreed upon is paid in full in this particular case that amount was dollar_figure when agreed through september of payments in excess of that amount were paid to the irs and at that point we considered the oic complete--we being the petitioners and when we filed the taxes in october of we asked for an installment_agreement and did not pay the full amount at the time of filing again under the assumption that the oic was paid in full and therefore there were no other obligations remaining based on the commonly practiced debt agreements that we know of as average people however petitioners’ contention is contradicted by the evidence petitioners stipulated that the standard form was in use at the time they signed their offer-in-compromise and have not suggested that the agreement that they signed was any different the standard form as quoted in our findings explicitly emphasizes in bold print and by detailed provisions to which petitioners agreed the necessity of complying with future tax obligations and what will happen if i fail to meet the terms of my offer eg default if they failed to read the agreement or forgot the explicit terms they were still bound to pay required tax for the five year period beginning with the date of acceptance of this offer which was date the settlement officer considered their argument and documented their default to wit failure to pay the tax shown on their return filed date abuse_of_discretion may be found if action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 none of those characteristics apply here decision will be entered for respondent
